In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS

 ***********************
JANICE D. ADAMS,           *
                           *
                           *                                      No. 14-231V
                           *                                      Special Master Christian J. Moran
               Petitioner, *
                           *
v.                         *                                      Filed: February 23, 2015
                           *
SECRETARY OF HEALTH        *                                      Entitlement; Tetanus-Diphtheria-
AND HUMAN SERVICES,        *                                      Acellular Pertussis (“Tdap”)
                           *                                      Shoulder injury related to vaccine
               Respondent. *                                      administration. (“SIRVA”).
***********************

Elizabeth M. Muldowney, Rawls, McNelis and Mitchell, P.C., Richmond, VA, for Petitioner;
Ann D. Martin, United States Department of Justice, Washington, DC, for Respondent.

                    UNPUBLISHED RULING FINDING ENTITLEMENT 1

        On March 26, 2014, Janice D. Adams 2 sought compensation for her right shoulder and
right arm injury as a result of the tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine. Ms.
Adams seeks compensation pursuant to the National Vaccine Injury Compensation Program, 42
U.S.C. § 300aa-10 to -34.

       In the Rule 4(c) report, respondent stated that the Ms. Adams’s claim is compensable
under the Act. Respondent stated that the Division of Injury Compensation Programs,
Department of Health and Human Services (“DICP”) has reviewed the facts of this case and has
concluded that the petitioner is entitled to a vaccine award. DICP has concluded that the injury
to Ms. Adam’s right shoulder was caused-in-fact by the administration of her August 10, 2011,
Tdap vaccine and that petitioner’s right shoulder injury is not due to factors unrelated to the

        1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the parties have
14 days to file a motion proposing redaction of medical information or other information described in 42
U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master will appear in the document
posted on the website.
        2
          When the petition was filed, petitioner’s name was Janice D. Whitfield. On January 20, 2015,
petitioner filed a motion to amend the case caption to her legally changed named Janice D. Adams.
Petitioner’s motion was granted on February 2, 2015.
administration of the Tdap vaccine. See 42 U.S.C. § 300aa-13(a)(1); Resp’t’s Rep. filed Feb. 19,
2015 at 4. Additionally, the statutory six month sequela requirement has been satisfied. See 42
U.S.C. § 300aa-11(c)(D)(i); Resp’t’s Rep. at 5.

        Special masters may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. 42 U.S.C. § 300aa-13; Vaccine Rule 8(d). Based
upon a review of the record as a whole, the undersigned finds that petitioner has established that
she is entitled to compensation for her right shoulder injury.

        Accordingly, Ms. Adams is entitled to compensation. A status conference is set, sua
sponte, for Thursday, March 12, 2015 at 2:00 P.M. Eastern Time to discuss the process for
quantifying the amount of damages to which he is entitled. 3

       Any questions may be directed to my law clerk, Christina Gervasi, at (202) 357-6521.

IT IS SO ORDERED.


                                                      s/ Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




       3
           All preexisting deadlines are CANCELLED.